DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the flexible cable" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2020/0192431 to Shin et al. (“Shin” hereinafter).  Referring to claim 1, Shin discloses a display device (Figs. 1-6), comprising: a display panel (300); a frame (500) made by insulative material (e.g., plastic – [0019]), wherein the display panel is disposed on the frame, and the frame comprises a through hole (not shown) in communication with a top and bottom thereof; a metal frame (700) configured to enclose the frame (500), and comprising a hollow part (501) configured to accommodate the display panel; a printed circuit board (337) disposed under the frame and not in contact with the metal frame, and electrically connected to the display panel via the through hole and a flexible cable (339); a conductive film (318) attached with and electrically 


connected to a ground terminal (GP1) of the printed circuit board and the metal frame; and a protective layer (350) made by the insulative material and configured to cover on the printed circuit board and attach with a peripheral portion of the printed circuit board (337) by adhesive material (318c), so as to fix the printed circuit board for electrical shielding.
Referring to claim 2, Shin discloses the device as claimed, wherein the ground terminal (GP1) is disposed on a lower surface of the printed circuit board.  See Fig. 5.
Referring to claim 4, Shin discloses the device as claimed, wherein the conductive film (318) has single-sided adhesive property (318c).  Fig. 3.
Referring to claim 5, Shin discloses the device as claimed, wherein the protective layer (350) is attached with the conductive film by adhesive material, to cover the conductive film.  Fig. 6.
Referring to claim 6, Shin discloses the device as claimed, wherein the conductive film implicitly has double-sided adhesive property.  Fig. 6.
Referring to claim 7, Shin discloses the device as claimed, wherein the conductive film (318) is directly attached with and covered by the protective layer (350).  Fig. 6.

Referring to claim 10, Shin discloses a grounding device of a display device, comprising: a metal frame (700) configured to enclose a frame (500) of the display device and comprising a hollow part (501) configured to accommodate a display panel (300) of the display device; a ground terminal (GP1/GP2) disposed on a lower surface of a printed circuit board (PCB) or extended from an edge of the printed circuit board to a side of the metal frame (Figs. 4 and 5); a conductive film (318) attached with and electrically connected to the ground terminal of the printed circuit board and the metal frame; and a protective layer (350) made by insulative material (and configured to cover the printed circuit board and attach with a peripheral portion of the printed circuit board by adhesive material, so as to fix the printed circuit board for electrical shielding (Fig. 6);  wherein the printed circuit board (337) is electrically connected to the display panel via a through hole (not shown) of the frame (500) and a flexible cable (339).
Referring to claim 11, Shin discloses the device as claimed, wherein the conductive film (318) has single-sided adhesive property.  Fig. 6.
Referring to claim 12, Shin discloses the device as claimed, wherein the protective layer (350) is attached with the conductive film (318) by adhesive material to cover the conductive film.  Fig. 6.

Referring to claim 13, Shin discloses the device as claimed, wherein the conductive film implicitly has double-sided adhesive property.
Referring to claim 14, Shin discloses the device as claimed, wherein the conductive film (318) is directly attached with and covered by the protective layer (350).  Fig. 6.
Allowable Subject Matter
Claim 17 is allowed, pending a proper response the rejection under 112 rejection.  The following is an examiner’s statement of reasons for allowance: the combination of elements or limitations in the recited claim are not taught or adequately suggested in the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3, 8, 9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  	


The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the specific limitations of “the ground terminal is extended from an edge of the printed circuit board to a side of the metal frame, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.  
	Regarding claims 8 and 15, the specific limitations of “the conductive film with double-sided adhesive property is attached on the peripheral portion of the printed circuit board to serve as the adhesive material,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.  Claims 9 and 16 depend on claims 8 and 15, respectively, and are therefore allowable for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Anthony Q Edwards/Primary Examiner, Art Unit 2841

February 25, 2021